DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroki Oota U.S. Patent 8,757,726 B2 (Oota). 
Regarding claims 1 and 11, Oota discloses a method for manufacturing a conveyance seat and a conveyance seat, comprising: a seat cushion (Figure 1 Element 20), and a fan (Element 70) provided in the seat cushion (Figure 4), wherein the seat cushion is provided with a plate-shaped pan frame (Element 30), the fan is provided at a portion below the pan frame (Figure 4) and at which at least a portion of the fan overlaps the pan frame, a duct (Figure 4 Element 73) is connected to the fan, and an opening (Element 39) through which the duct extends is formed in the pan frame (Figure 3 and 4).  
Regarding claim 2, Oota discloses the conveyance seat wherein the duct (Element 73) has a bellows shape including a recess and a protrusion that are formed continuously in one direction, and the recess of the bellows shape is arranged so as to overlap the opening of the pan frame in the one direction (Figure 4 and 5 Element 73 attached to Element 30).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Sachio Kobayashi U.S. Patent Publication 2017/0036575 A1 (Kobayashi).
Regarding claims 3 and 8, Oota discloses the conveyance seat comprising a fan attachment mechanism (Figure 4 Element 70b and 41).  Oota does not directly disclose details of the brackets.  Kobayashi discloses a seat comprising a seat frame with a fan secured to the pan frame (Figure 10-12); further comprising a bracket (Figure 10 Element 400) for disposing the fan in the seat cushion; wherein the bracket includes a main body portion (Element 410) formed at a position separated from the pan frame with the bracket being attached to the pan frame, and attachment portions attached to the pan frame (Element 412a, 413a, 413b), and the fan is attached to the main body portion of the bracket (as shown in configuration in Figure 10).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Oota as taught by Kobayashi to include Kobayashi’s bracket.  Such a modification would produce an enhanced means to secure the fan to the seat frame. 
Regarding claims 5 and 10, Oota in view of Kobayashi discloses the conveyance seat wherein a harness is connected to the fan, 21a clip is attached to the harness, and a fixing portion for fixing the clip is provided in the bracket ([0102] and Figure 11, Kobayashi).
Regarding claim 6, Oota discloses a conveyance seat, comprising: a seat cushion (Figure 1 Element 20), and a fan (Element 70) provided in the seat cushion (Figure 4), wherein the seat cushion includes a back side connecting portion (Figure 3 Element 33c) disposed backward of a center of the seat cushion, the fan is provided below the pan frame (Element 73 under Element 30); a duct is connected to the fan (Figure 4 Element 73), and an opening (Element 39) through which the duct extends is formed in the pan frame (Figure 3 and 4).  Oota does not directly disclose the pan to be joined to the back side connecting portion and front side connecting portion.  Kobayashi discloses a conveyance seat comprising a front side connecting portion and a back side connecting portion wherein a connecting plate joins to the front and back side connecting portions (front and back portions Element 40 with Element 1 and 20).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Oota as taught by Kobayashi to include Kobayashi’s plates to be oriented to join the front and back side connecting portions.  Such a modification would provide a means to enhance the support structure of the seat cushion for weight loads.
Regarding claim 7, Oota in view of Kobayashi discloses the conveyance seat wherein the duct (Element 73, Oota) has a bellows shape including a recess and a protrusion that are formed continuously in one direction, and the recess of the bellows shape is arranged so as to overlap the opening of the pan frame in the one direction (Figure 4 and 5 Element 73 attached to Element 30, Oota).  


s 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Sachio Kobayashi U.S. Patent Publication 2017/0036575 A1 (Kobayashi) further in view of Atsushi Okimura et al. U.S. Patent 10,293,720 B2 (Okimura).
Regarding claims 4 and 9, Oota in view of Kobayashi discloses the conveyance seat comprising the bracket (shaped and contoured as disclosed in Element 400, Kobayashi).  Aoki in view of Kobayashi does not directly disclose the bracket to comprise an opening for an unobstructed pathway for air flow from the duct, as the plate is positioned between the fan and the seat surface.  Okimura discloses a conveyance seat comprising a bracket (Element 40) comprising an opening (Element 44) to provide an opening for the duct (Element 30).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Oota in view of Kobayashi as taught by Okimura to include Okimura’s opening for the duct.  Such a modification would provide an opening for air flow to pass through the bracket.  
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
In response to the amendment of claim 1 and new claims 6-11:
Oota discloses a conveyance seat comprising a plate shaped pan frame (Element 30) wherein the fan overlaps the pan frame.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636